                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


PHILLIP PYE,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )    NO. 1:17-cv-00071
v.                                                )
                                                  )    JUDGE CAMPBELL
                                                  )    MAGISTRATE JUDGE FRENSLEY
TY HADLEY,                                        )
                                                  )
       Defendant.                                 )

                                              ORDER

       Pending before the Court is the Magistrate Judge’s Revised Report and Recommendation

(Doc. No. 42), recommending the Court grant Defendant’s Motion for Summary Judgment (Doc.

Nos. 19, 20) and deny Plaintiff’s Motion for Summary Judgment (Doc. No. 13). In the Revised

Report, the Magistrate Judge explains that, based on Walker v. Schaeffer, 854 F.2d 138, 142 (6th

Cir. 1988), Plaintiff’s “best interest” guilty plea to a simple possession drug charge in state court

precludes all his claims in this action.

       In his Objections (Doc. No. 43) to the Revised Report, Plaintiff contends the state parole

board revoked his parole based on a “tampering with evidence” charge that was subsequently

dismissed when Plaintiff entered the “best interest” guilty plea. Even if the Court assumes Plaintiff

is factually correct, he has not shown Defendant Hadley violated his constitutional rights based on

the actions of the parole board, or that Walker is otherwise distinguishable.

       Having fully considered Plaintiff’s objections, the Court concludes they are without merit,

and that the Revised Report and Recommendation should be adopted and approved. Accordingly,
Defendant’s Motion for Summary Judgment (Doc. Nos. 19, 20) is GRANTED, and Plaintiff’s

Motion for Summary Judgment (Doc. No. 13) is DENIED. This case is DISMISSED, with

prejudice.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                2
